DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regard to independent claim 1, the prior art of record Tsubusaki (US 2015/0146011 A1) discloses an image capture assist device (Fig.1) comprising: 
processing circuitry (Fig.1: system controller 114)
to determine whether or not a moving speed of a camera is greater than or equal to a threshold (Fig.9: step S124 – determination of camera movement; detail of step S124 is shown in Fig.13);
if it has been determined that the moving speed of the camera is greater than or equal to the threshold, to determine, on a basis of a capture image obtained from the camera, whether a candidate inspection target, being an object that may be a target to be inspected, appears in the capture image (Fig.7A: step S104; [0100]: “In step S104, the subject detection unit 123 determines whether a subject having a feature the same as that of the reference subject information”). 
The prior art of record fails to disclose or reasonably suggest: “if it has been determined that the candidate inspection target appears in the capture image, to output an instruction to reduce the moving speed of the camera;
if it has been determined that the moving speed of the camera is less than the threshold, determine a type of a target appearing in the capture image on a basis of the capture image; and 

Independent claim 7 recites substantially similar subject matter as disclosed in claim 1; therefore, it is allowable for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kumano (US 2015/0296132 A1) discloses an imaging apparatus for assisting the setting of a composition at the time of capturing an image.  The imaging apparatus includes a face detecting unit, an object detecting unit, another-subject determining unit, a trimming portion setting unit and an image processing unit.
Suzue (JP2014045404A) discloses a portable terminal for shortening the time require to obtain a main photographic image in a user-intended composition when performing self-photographing.  The portable terminal comprises a camera selection unit, a pre-photographing control unit, a main photographing control unit, image storage means, a preview control unit, a comparison unit for comparing a pre-photographed image of the main camera with the main photographic image of the sub 
Ito (JP2009065577A) discloses an imaging apparatus and method for assisting photographer to take image of himself/herself within a photographing view angle of the camera.  The imaging apparatus includes a face detector means, a face arrangement area setting means, and a guide means for guiding the face of the person detected by the face detection means so as to be positioned within the face arrangement area set by the face arrangement area setting means. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENZHEN WU/Examiner, Art Unit 2696 

/SINH TRAN/Supervisory Patent Examiner, Art Unit 2696